Citation Nr: 0302080	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  98-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
coronary artery disease (CAD).

(The issue of entitlement to service connection for coronary 
artery disease (CAD) will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from June 
1974 to May 1989.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal of an October 
1997 rating decision issued by the VA Regional Office (RO) in 
Roanoke, Virginia that denied the appellant's claim of 
entitlement to service connection for coronary artery disease 
(CAD).  

The Board notes that the RO apparently treated the claim 
concerning entitlement to service connection for CAD as a new 
claim.  In August 1995, however, the RO had issued a rating 
decision in which the appellant's claim of entitlement to 
service connection for CAD was denied.  The RO notified the 
appellant of the denial in that same month.  The appellant 
did not appeal the August 1995 rating action.

Because the appellant was provided notice of his appellate 
rights in August 1995, the Board is treating this matter as 
an attempt to reopen a previously denied claim.  Therefore, 
the appellant was notified, by means of the Central Office 
Board hearing held in December 1999, and the Board remand of 
February 2000, that the issue of whether new and material 
evidence was needed to reopen his claim of entitlement to 
service connection could apply to his claim.  

After reopening the claim of entitlement to service 
connection for CAD, the Board is undertaking additional 
development on this issue of entitlement to service 
connection pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing this service 
connection issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  An unappealed August 1995 RO rating decision, of which 
the appellant was notified in August 1995, denied the 
reopening of the appellant's claim for service connection for 
CAD.

3.  Additional evidence submitted since the unappealed August 
1995 RO rating decision does bear directly and substantially 
on the issue of service connection for CAD, and is by itself, 
or in conjunction with evidence previously submitted, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1995 RO rating decision that denied the 
appellant's claim for service connection for CAD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2002).

2.  The evidence received subsequent to the August 1995 
rating decision and notification is new and material, and 
serves to reopen the appellant's claim of entitlement to 
service connection for CAD.  38 U.S.C.A. § 5108 (West 1991); 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. 
§ 3.156(a), 3.159(b) (2002); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons discussed below, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for CAD.  Therefore, that 
claim is reopened.  New and material evidence having been 
submitted, the appellant is entitled to have that claim 
considered de novo.  As noted above, the Board is undertaking 
additional development as to the issue of entitlement to 
service connection for CAD.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

Concerning the appellant's claim for service connection for 
CAD, the Board notes that the appellant's claim for service 
connection for CAD was originally denied in a rating decision 
issued in February 1995.  The appellant was notified the next 
month of that rating decision and he submitted additional 
evidence in August 1995.  After considering that evidence, 
the RO issued another rating decision, in August 1995, that 
again denied the claim for service connection for CAD.  The 
appellant was notified the same month of that rating 
decision, but he did not appeal the August 1995 denial.  
Therefore, the August 1995 rating decision represents the 
last final decision on any basis as to the CAD claim.  Evans 
v. Brown, 9 Vet. App. 273 (1996).

Although the RO did not treat the current claim for service 
connection for CAD, to include as a result of in-service 
tobacco use, as one that had been previously denied, the 
Board notes that, the RO had issued a letter in December 1996 
showing that service connection for CAD had been denied in a 
rating action issued in August 1995, with notice that same 
month.  In addition, the September 2002 Supplemental 
Statement of the Case (SSOC) included the text of the new 
38 C.F.R. § 3.156.  Moreover, the August 1995 notice informed 
the appellant that he could appeal this decision, and he was 
provided with his procedural and appellate rights.  The 
appellant did not appeal the August 1995 rating action.  
Therefore, the Board will treat the August 1995 rating 
decision as the last final decision on any basis as to the 
CAD.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. Brown, 
6 Vet. App. 523 (1994).

Nonetheless, a comprehensive discussion of the question of 
new and material evidence must be undertaken in order to put 
the CAD issue in the proper legal posture.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995).  As the RO did not expressly 
analyze the CAD issue in terms of the need for new and 
material evidence, the Board is required to initially 
determine whether the claimant would be prejudiced by the 
Board's considering subissues and arguments or applying 
statutes, regulations, or judicial analyses which may have 
not been considered by the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board finds that appellant would not be 
prejudiced by the Board's consideration of such subissues and 
additional regulations since the decision below reopens the 
appellant's CAD claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the August 
1995 rating decision, the last time the CAD claim was finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  
Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
August 1995 rating decision.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In addition, whether new and material evidence is submitted 
is a jurisdictional test- if such evidence is not submitted, 
then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, while this appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), eliminating the well-grounded-
claim requirement and fundamentally altering VA's duty to 
assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its August 1995 
rating decision included the appellant's service medical 
records; the appellant's November 1994 application for 
benefits; private medical records dated in 1994; and various 
written statements submitted by the appellant.  The service 
medical records included various findings of elevated blood 
pressure readings, one EKG, records relating to treatment for 
chest pain, laboratory results showing elevated cholesterol 
and triglyceride levels in February 1986, and in February 
1989, and records relating to the appellant's placement in a 
mandatory weight loss program.  The private medical records 
indicated that the appellant suffered a heart attack in June 
1994, and that he suffered from three-vessel atherosclerotic 
heart disease and hypercholesterolemia.

The evidence added to the claims file after August 1995 
denial included the appellant's testimony at his December 
2000 Central Office Board hearing and an April 1996 medical 
opinion from the appellant's cardiologist.  That opinion 
indicates that there is a medical nexus between the 
appellant's current heart disease and his military service.  
The cardiologist stated that the appellant's treatment for 
chest pain in April 1981, his history of smoking in service 
and his elevated cholesterol levels in service all tended to 
support the fact that the appellant was developing heart 
disease while he was on active duty.

The specified basis for final disallowance of the appellant's 
claim for service connection for CAD was that the evidence 
failed to show the existence of incurrence of a chronic 
cardiac disorder in service or the manifestation of a chronic 
cardiac disorder within a year of service.  The April 1996 
cardiologist medical opinion provides additional information 
and details that should be considered in order to fairly 
decide the merits of the claim.

The Board concludes that the item of evidence noted above is 
"new" because it was not previously of record.  Having 
decided that the newly presented evidence is "new," the 
Board also concludes that it is "material" in the sense of 
being relevant to and probative of the issue at hand in this 
case because it tends to show that the appellant was treated 
a few years after service for a chronic cardiac condition 
that had its onset while he was on active duty.  The new 
evidence, when viewed with the old evidence, raises the 
possibility that the appellant's present chronic cardiac 
pathology was incurred in service.

The Board finds that the evidence submitted subsequent to the 
August 1995 rating decision provides relevant information as 
to the question of whether the appellant's current CAD is 
etiologically related to his Army service; the Board 
therefore finds that the evidence cited above constitutes new 
and material evidence sufficient to reopen the claim for 
service connection for CAD.

As previously noted, it is immaterial whether or not the RO 
formerly determined that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for this disability, since the Board is reopening 
this claim.  Thus, the Board's consideration of subissues and 
arguments or applying statutes, regulations, or Court 
analyses that may not have been considered by the RO is 
nonprejudicial to appellant.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
codified at 38 U.S.C.A. § 5103A(f) (West Supp. 2002), 
provides that nothing in this section shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
Furthermore, the provisions of the implementing regulations 
make it clear that the new requirements under the amended 
regulations are only applicable to claims to reopen a finally 
decided claim filed on or after August 29, 2001.  The current 
claim to reopen was received before that date.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

New and material evidence having been submitted, the 
appellant is entitled to have his claim for service 
connection for CAD considered de novo.  However, the Board 
finds that additional development action is needed before the 
Board can proceed in adjudicating the claim for service 
connection for CAD on the merits.


ORDER

New and material evidence having been submitted, the claim 
for service connection for CAD is reopened.  To this extent 
only, the appeal as to this issue is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

